Citation Nr: 1811971	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 8, 2009, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from September 1965 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 notification of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2016. A transcript is of record.

Since then, in August 2016, the Board remanded the Veteran's claim to the Director, Compensation Services for extraschedular TDIU consideration prior to May 8, 2009.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, the Director denied the extraschedular TDIU claim prior to May 8, 2009, in November 2016.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, from February 17, 2004 onward, the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment. 


CONCLUSION OF LAW

From February 17, 2004 onward, the criteria for an award of TDIU on an extraschedular basis have been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran and his representative have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Criteria and Analysis 

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

During the period prior to May 8, 2009, the Veteran was service-connected for asbestos-related lung disease, including COPD, rated as 30 percent disabling since February 17, 2004, and 60 percent from May 8, 2009; and bilateral hearing loss, rated noncompensable from February 11, 1997,  and 10 percent disabling from June 18, 2003. His combined rating from February 17, 2004 to May 8, 2009, was 40 percent. 

Therefore, prior to May 8, 2009, the Veteran did not have a single disability ratable at 40 percent rating and his overall disability rating was less than 70 percent. 38 C.F.R. § 4.25. As such, he did not meet the percentage requirements of 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b). Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU. 38 C.F.R. § 4.16(b). Neither the RO nor the Board may assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1. (2001).  

As the Veteran did not meet the schedular percentage threshold for the period prior to May 8, 2009, the Board referred his TDIU claim to the Director, Compensation Service for extraschedular consideration in its August 2016 remand. In a November 2016 review, the Director determined that entitlement to an extraschedular TDIU prior to May 8, 2009, was not warranted. The Director cited that the Veteran's lung disease was rated at 30 percent disabling and his bilateral hearing loss at 10 percent. See 11/6/2016, Administrative Decision. Additionally, she explained that there was no evidence that supported the Veteran's assertion that he was unable to work due to his service-connected disabilities. Id. However, the Board notes that the Director's initial determination as to an extraschedular evaluation is not evidence. Wages v. McDonald, 26 Vet. App. 233, 239 (2015). Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).

After reviewing the pertinent evidence, the Board finds that the Veteran meets the criteria for an extraschedular TDIU from February 17, 2004, onward.  The Board also notes that the Veteran's appeal stems from his claim for service connection for a lung disability, and his subsequent appeal for higher initial ratings. 

The Veteran has stated that he has been unemployed since 2000. See 3/11/2016, Hearing Testimony, at p. 5. His prior occupations were as a timber faller until 1989, a position with Stamper's J&J Fire Co. doing intermittent construction work, and most recently as an alignment technician until 1999. See 2/17/2004, VA Examination at p. 2; VA Examination, 6/18/2004, at p. 2; 5/28/2011, VA 21-8940, at p. 1. 

The Veteran first raised the issue of TDIU in his application for service connection for asbestos-related lung disease, including obstructive pulmonary disease or chronic obstructive pulmonary disease and pleural plaques on February 17, 2004. Initially, his claim was denied in an October 2004 rating decision, and then granted in November 2005 rating decision - rated as 10 percent disabling. He filed a formal application for TDIU on May 23, 2011. In it, he stated that he became too disabled to work in 2004. 5/28/2011, VA 21-8940, at p. 1. 

Resolving reasonable doubt in favor of the Veteran, from February 17, 2004 onward, the evidence is in at least relative equipoise that the Veteran was unemployable due to his service-connected disabilities. 

The Veteran is competent to report symptoms. Jandreau, 492 F.3d at 1372.  Beginning in February 2004, the Veteran described that his lung condition caused difficulty breathing.  In 2006, he depicted in greater detail how his lung condition affects him, including that he has to limit his activities because of his lungs as well as his chest muscles would become sore through attempting to inhale. See 8/11/2006, Correspondence, at p. 1. Additionally, he clarified that he was unable to do many things he previously could because he had to stop and rest frequently because of chest and lung soreness. See 11/2/2007, Correspondence, at p. 3 ("It has changed [the Veteran's] life so much in the past three years that [he is] not sure what to expect for the future."). He has also reported how his condition prevents him from working as he has enough difficulty from day-to-day problems from the disease. See 12/14/2007, Correspondence, at p. 4; 5/30/2008, Correspondence, at p. 3. 

The Veteran has been consistent in his statements detailing his symptoms, and the effect that his asbestos-related lung disorder has had on his life. He has written throughout the years detailing his difficulties and his symptoms. Therefore, the Board finds his statements to be credible and probative concerning his symptoms of chest pain, tightness, and difficulty breathing, as well as the effect that it has had on his day-to-day well-being, in addition to preventing him from securing or following a substantially gainful occupation. 

The competent and probative medical evidence is also consistent from February 17, 2004, onward. In June 2004, the Veteran stated in his VA examination, that he could walk two miles at a slow pace, but could only walk 200-300 yards at a faster pace. See 6/18/2004, VA Examination, at p. 2. His medical records demonstrate that because of his lung disease, his expiratory flow rates were reduced, and there was no improvement after inhaled medication in June 2004. See 10/17/2007, Medical Treatment Record (MTR) - Government Facility, at p. 2. Medical records from 2006 detail the Veteran's lung condition as seen through a CT scan. See id at p. 7. The scan noted that there was pleural thickening present and some calcification. Id. Notably, the physician recorded that there was no significant change from the prior CT study in 2004. Id. When the Veteran underwent additional CT scans in May 2009, the physician recorded detailed information regarding his lung condition. The physician noted that there was calcific plaquing at the left hemidiaphragm, and, importantly, that the appearance was similar to the scan performed in 2006. See 08/07/2010, MTR - Government Facility, at p. 21. The Board finds these medical records to be highly probative. In essence, the Veteran's CT scans have been remarkably consistent from 2004 to 2009, the year in which he is currently entitled to a TDIU. Moreover, the physicians have recorded their findings in that the most recent CT scans were similar to prior years, and that the Veteran's lung disorder related symptoms had not improved. 

The Board observes that the evidence does not include a medical opinion that addresses the Veteran's employability. However, the question of employability is ultimately one for the finder of fact, and is not medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The question on appeal is whether the Veteran could maintain employment during the period on appeal, due to his service-connected disabilities. Here, the record clearly reflects that the Veteran suffers from debilitating and chronic breathing difficulty, affecting his ability to perform activities of daily living. There is no indication that the Veteran has training in any other field that is not physically laborious in nature, i.e., construction, timber faller, or as an alignment technician, nor is there any indication that he is qualified to obtain and maintain a sedentary occupation. The difficulties posed by his service-connected lung disability clearly interfered with his ability to perform manual labor. Therefore, resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation from February 17, 2004. 


For the reasons explained above, the Board finds that when resolving reasonable doubt in favor of the Veteran, the evidence is in at least relative equipoise that he has been unemployable due to his service connected lung disorder since February 17, 2004. Therefore, entitlement to a TDIU on an extraschedular basis is warranted from February 17, 2004, forward. 38 U.S.C. § 5107(b).


ORDER

Entitlement to an extraschedular TDIU from February 17, 2004, forward, is granted. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


